NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MARTIN JONASSEN,                                 No. 14-16377

                   Plaintiff-Appellant,           D.C. No. 4:13-cv-00792-DCB-
                                                  PSOT
   v.

 UNITED STATES OF AMERICA; et al.,                MEMORANDUM*

                   Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Arizona
                      David C. Bury, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Federal prisoner Martin Jonassen appeals pro se from the district court’s

judgment dismissing his action under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s interpretation and application of 28 U.S.C. § 1915(g), Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of discretion its

denial of leave to proceed in forma pauperis, O’Loughlin v. Doe, 920 F.2d 614,

616 (9th Cir. 1990). We vacate and remand.

      The district court revoked Jonassen’s in forma pauperis status without

considering Jonassen’s proposed Third Amended Complaint (“TAC”), which made

plausible allegations that Jonassen was “under imminent danger of serious physical

injury” at the time he lodged the TAC. 28 U.S.C. § 1915(g); see also Andrews,
493 F.3d at 1055 (an exception to the Prison Litigation Reform Act’s three strikes

rule applies if the complaint plausibly alleges that the prisoner faced imminent

danger at the time he filed the complaint). Accordingly, we vacate the judgment

and remand for further proceedings. The district court shall file the TAC docketed

on March 5, 2014.

      Jonassen’s request for copies of all filings in the record, filed November 18,

2016, is granted in part. The Clerk shall send Jonassen a copy of the current

docket sheet and a copy of the court’s September 22, 2016 order.

      All other pending requests and motions are denied.

      VACATED and REMANDED.

                                         2                                      14-16377